Filed 9/20/22 P. v. Dempsey CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078667

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE391509)

 COURTLEN JAMESCATES
 DEMPSEY,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Herbert J. Exarhos, Judge. Affirmed and remanded with directions.
         Justin Behravesh, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Robin
Urbanski, Alana R. Butler, and Genevieve Herbert, Deputy Attorneys
General, for Plaintiff and Respondent.
      A jury found defendant Courtlen Jamescates Dempsey guilty of

carjacking (Pen. Code, § 215, subd. (a))1 and robbery (§ 211). The court
granted Dempsey three years formal probation on certain terms and
conditions.
      On appeal, Dempsey argues his conviction must be reversed because
the prosecutor committed prosecutorial misconduct by misstating the burden
of proof in his opening statement. Dempsey also argues an electronics search
condition of his probation is unconstitutionally overbroad. Lastly, Dempsey
argues the sentencing minute order and the order granting formal probation
must be corrected to reflect that all discretionary fees and fines were satisfied

by his time in custody.2
      We conclude it is not reasonably likely that the jury applied an
incorrect standard of proof and therefore, the prosecutor did not commit
misconduct in his opening statement. We also conclude that any facial
challenge to the electronics search probation condition fails on the merits,
and Dempsey forfeited his as-applied challenge by failing to assert it in the
trial court. We reject Dempsey’s claim of ineffective assistance of counsel for
defense counsel’s failure to object to the probation condition. Finally, we
conclude the court must correct its order granting formal probation to reflect
the appropriate amount of custody credits for time served, clarify the number
of days the court ordered Dempsey to serve, and address whether any custody
credits remain to satisfy discretionary fees and fines. Accordingly, we affirm




1     Unless otherwise indicated, statutory references are to the Penal Code.

2      Dempsey also raised an issue in his opening brief regarding the
probationary period under section 1203.1, but conceded the issue in his reply
brief. Based on Dempsey’s concession, we do not address this issue.
                                        2
the judgment but remand to the trial for resentencing in accordance with this
opinion.
              FACTUAL AND PROCEDURAL BACKGROUND
A. The Robbery and Carjacking
      On May 19, 2019, 52-year-old T.T. was working as a pizza delivery
driver. At 9:35 p.m. that evening, T.T. left the pizza store in his 2014 black
Ford Fiesta to deliver an order to the 500 block of South Orange Avenue, in
El Cajon, which was about eight to 10 minutes away. T.T. arrived at a dark
residential street, parked, and walked to look for the address. He was about
50 feet away from his Ford Fiesta when two men approached him with blue
bandanas covering their faces.
      The shorter person, referred to as suspect one, told T.T. to hand over
the pizza, and his money, car keys, and wallet. After T.T. refused, he was hit
with a blunt object on the top right side of his head. T.T. believed it was
suspect two who hit him because he was looking directly at suspect one and
did not see suspect one hit him. T.T. was then told to give up his cell phone
and car keys, which he did. Finally, T.T. was told to “ ‘just turn around and
walk away.’ ” As T.T. walked up the street, he heard his Ford Fiesta being
started and turned around to watch it being driven away. The two men had
taken T.T.’s Ford Fiesta, smart phone, keys, and $20. An ambulance brought
T.T. to a hospital, where he received 14 stitches.
      At trial, T.T. described suspect one as being a stocky man, five feet
seven inches to five feet nine inches tall, weighing about 220 to 230 pounds.
He described suspect two as skinnier, six feet tall, and about 170 to 180
pounds.
B. Police Find Dempsey in the Stolen Ford Fiesta
      On May 30, 2019, at around 2:40 a.m., a sergeant at the Corning Police
Department received a license plate reader alert indicating a vehicle that was
                                        3
stolen out of El Cajon was in the area. When the sergeant arrived to where
the vehicle was last seen, he observed T.T.’s black 2014 Ford Fiesta at a gas
station. Dempsey was in the driver’s seat and his girlfriend, Michelle C. was
in the back seat with a one-year-old child.
      When the sergeant informed Dempsey that the vehicle was reported
stolen out of El Cajon, Dempsey did not seem shocked, scared, or surprised.
As the sergeant instructed Dempsey and Michelle to step out of the vehicle,
Dempsey’s friend Matthew P. walked out of the gas station.
      Dempsey told the sergeant that two weeks prior, he came from
Laughlin, Nevada to San Diego with Matthew to meet Michelle. Dempsey
claimed Matthew P. “took off and left” shortly after they arrived in San
Diego, and later contacted Dempsey from Washington. Dempsey stated he
rode a Greyhound bus to Washington on May 25, 2019, to meet up with
Matthew P. and another person named Jacob. Dempsey further claimed he,
Michelle, and the child stayed at Jacob’s residence for a short time until they
were “kicked out” and Jacob gave Dempsey the keys to the Ford Fiesta to
drive back to San Diego.
      The sergeant arrested Dempsey and Matthew P. and seized two cell
phones. Three blue bandanas were also recovered from the Ford Fiesta.
      Dempsey is approximately six feet tall. He weighed approximately 265
pounds at the time of his arrest in May 2019, and he weighed around 240
pounds when he was booked into the San Diego County jail. Matthew P. is
approximately five feet 11 inches tall and weighed around 140 pounds.
C. Forensic Cell Phone Data Places Dempsey at the Scene of the Robbery and
   Carjacking
      A detective from the El Cajon Police Department received the two cell
phones and learned that one belonged to Dempsey and the other belonged to
Matthew P.

                                       4
      A geospatial analysis of the cell phone records revealed that on the
night of the crime, both phones were in the Pine Valley area at around 8:00
p.m. By 8:54 p.m., both phones showed cell activity within the 500 block of
South Orange Avenue, El Cajon, near the scene of the crime. Matthew P.’s
phone called the pizza restaurant at around 8:54 p.m. Both phones showed
activity in the El Cajon area until 9:29 p.m., showed movement from 10:01
p.m. to 10:32 p.m., and showed activity back in Pine Valley at 10:32 p.m.
      A search of Matthew P.’s phone revealed a photo of Matthew P. and
Michelle’s baby together on May 20, 2019, the day after the crime. There was
also a screenshot of a news article regarding the robbery, taken on May 21.
On May 22, a screenshot of a Google Map was taken, showing the phone’s
location on the I-5 in Shasta County in Northern California. There was also
a video of Matthew P. and Dempsey inside T.T.’s Ford Fiesta, taken on
May 22. Finally, there was a photo of Matthew P. posing in front of T.T.’s
Ford Fiesta holding a blue bandana, and another photo of Dempsey in front
of T.T.’s Ford Fiesta with a blue bandana covering his face, both taken on
May 25.
      On Dempsey’s phone, there were multiple Google searches conducted
on May 26, regarding extradition from Spanaway, Washington to Nevada.
D. Trial Testimony Implicates Dempsey in the Robbery and Carjacking
      When he was arrested on May 30, 2019, Matthew P. told the Corning
Police sergeant that he had met a person named Jacob two months prior, and
it was Jacob who ordered the pizza, told T.T. to hand over his things, hit T.T.,
and told Matthew P. to get into T.T.’s Ford Fiesta. When he was interviewed
by the El Cajon Police detective on June 3, Matthew P. again claimed that it
was “Jacob Ramirez” who did everything. After the detective told Matthew P.
that she did not believe his story, Matthew P. for the first time admitted that
he and Dempsey committed the crime.
                                       5
      At trial, Matthew P. testified that he and Dempsey “[c]lobbered the
pizza man” on May 19, 2019. He testified that there is no Jacob Ramirez and
he gave a false statement to the sergeant when he was arrested because he
did not want to get into trouble. Matthew P. elaborated that he had traveled
from Laughlin, Nevada to San Diego with Dempsey to meet Michelle, who
lived in Pine Valley. Someone dropped them off on the street in El Cajon and
it was his idea to order pizza because he was hungry and wanted money.
Matthew P. was the one who told T.T. to “ ‘[g]ive me your shit,’ ” and
Dempsey was the one who hit T.T. with a stick. Matthew P. and Dempsey
were wearing blue bandanas.
E. The Jury Finds Dempsey Guilty of Robbery and Carjacking
      The jury found Dempsey guilty of robbery and carjacking. However,
the jury found that Dempsey did not personally use a dangerous and deadly
weapon and did not personally inflict great bodily injury upon T.T. in the
commission of those crimes. Finally, the jury found Dempsey not guilty of
assault with a deadly weapon.
                                DISCUSSION
A. Prosecutorial Misconduct
      Dempsey argues the prosecutor committed prosecutorial misconduct by
misstating the burden of proof at the end of his opening statement, which
Dempsey claims allowed the jury to believe that it only needed to come to a
reasonable conclusion in order to convict, in violation of People v. Centeno
(2014) 60 Cal.4th 659 (Centeno). He urges the prosecutorial error was
prejudicial, requiring reversal. We conclude it is not reasonably likely that
the jury misunderstood the prosecution’s burden of proof or applied the wrong
standard. Therefore, no prosecutorial misconduct occurred, and we do not
reach the issue of prejudice.


                                       6
      1. Additional Facts
      On March 4, 2020, after the jurors were sworn and before opening
statements, the court informed the jury that it would “now explain the
presumption of innocence and the People’s burden of proof.” The court then
instructed the jury with CALCRIM No. 220 on reasonable doubt, stating:
         “The defendant has pleaded not guilty to the charges. The
         fact that a criminal charge has been filed against the
         defendant is not evidence that the charge is true.

         “You must not be biased against the defendant just because
         he has been arrested, charged with a crime, or brought to
         trial. A defendant in a criminal case is presumed to be
         innocent. This presumption requires that the People prove
         the defendant guilty beyond a reasonable doubt. Whenever
         I tell you the People must prove something, I mean they
         must prove it beyond a reasonable doubt.

         “Proof beyond a reasonable doubt is proof that leaves you
         with an abiding conviction that the charge is true. The
         evidence need not eliminate all possible doubt, because
         everything in life is open to some possible or imaginary
         doubt. In deciding whether the People have proved their
         case beyond a reasonable doubt, you must impartially
         compare and consider all the evidence that was received
         throughout the entire trial. Unless the evidence proves the
         defendant guilty beyond a reasonable doubt, he is entitled
         to an acquittal and you must find him not guilty.”
      The court ended its remarks by stating “[a]t this time the People may
make their opening statement outlining what they believe the evidence will
show in the case. Remember, what the attorneys say is not evidence. Their
statement is to assist you in understanding the case to be presented.”
      During his opening statement, the prosecutor summarized the evidence
that he intended to present and concluded by stating “[a]t the end of the case
what I’m going to ask you to do is listen to the evidence and come to a


                                       7
reasonable conclusion and hold the defendant accountable for what he did to
[T.T.]. Thank you.”
      Defense counsel requested a recess before his opening statement to put
an objection on the record. Once the jury was excused, defense counsel
objected to the prosecutor’s statement as prosecutorial misconduct under
Centeno, arguing that “the prosecution’s burden is not met by saying that
their conclusion is reasonable.” The court acknowledged “[i]t has to be more
than a reasonable conclusion. [¶] . . . [¶] It has to be beyond a reasonable
doubt.” The court then stated “[i]t was kind of a misstatement, but I don’t
think it rises to that level.”
      The prosecutor responded “[o]bviously I did not intend for that to
happen. . . . What Centeno says is that if my version of events is reasonable,
therefore I’ve reached my burden. I don’t think that’s what I said. What I
said is I’m asking you to make a reasonable conclusion based on the
evidence.”
      The court concluded that “[i]t’s a matter of semantics, but it does not
rise to misconduct or a basis for a mistrial.” When defense counsel asked if
the court could give a curative instruction or whether the court would like
defense counsel to handle it in his opening, the court responded, “You can
clarify it.” Defense counsel confirmed, stating, “Thank you. I can do that.”
      Once the jury returned, defense counsel began his opening by
addressing the standard of proof, stating:
          “Good afternoon. The question you’re going to have to
          decide in this case is whether Courtlen Dempsey
          participated in this robbery beyond a reasonable doubt.
          That’s going to be the standard of proof. Not whether it’s
          reasonable, but proof beyond a reasonable doubt. That’s
          the question you are going to have to ask.”



                                       8
      The jury heard testimony on March 4, 5, and 9, 2020. On March 9,
2020, after the defense rested, the court instructed the jury on the law,
premised with the following statement:
         “You must follow the law as I explain it to you, even if you
         disagree with it. If you believe that the attorney’s
         comments on the law conflict with my instruction, you must
         follow my instructions.”
      Among other instructions, the court again gave the CALCRIM No. 220
instruction on the burden of proof.
      After instructing the jury on the law, the court stated:
         “I have instructed you on the law. When we resume at 1:30
         the attorneys will make their agreements [sic] as to how
         they feel you should interpret the evidence. The People will
         make their opening argument, and then the defense will
         make its argument. Since the People have the burden of
         proving the defendant guilty beyond a reasonable doubt,
         they will then give their closing argument. Remember that
         the arguments of counsel are not evidence. If either
         attorney misstates the evidence or the law you will rely are
         [sic] on the evidence presented in the trial and the law as
         stated by me.”

      The prosecutor began his closing argument as follows:
         “Good afternoon, members of the jury. So the first thing I
         want to discuss is the burden of proof in this case. The
         burden of proof is beyond a reasonable doubt. When we
         were going through the jury selection process, I believe
         there was a juror who said something to the effect of, ‘Well
         if I have a doubt then I would acquit.’ I just want to make
         sure that when you’re deciding this case you’re using the
         appropriate language. It’s beyond a reasonable doubt,
         because everything in life is open to some possible or
         imaginary doubt. The instruction that applies to the
         burden of proof is CALCRIM [No.] 220. I encourage you,
         and I emphasize that you please read and follow it. It is, in
         fact, the law.


                                       9
         “I just want to emphasis [sic] that the defendant has no
         burden of proof. The burden of proof rests entirely on the
         prosecution, the government. Okay. Again, defendant is
         presumed innocent, and that presumption requires that the
         prosecution, myself, and the detective, and evidence you’ve
         heard throughout the case prove the defendant guilty
         beyond a reasonable doubt.

         “There may have been a comment I made in [my] opening
         statement. If I spoke inconsistently with the evidence, I
         want you to disregard it—or the law. It’s not sufficient that
         the jury simply believe a conclusion is reasonable, it must
         be convinced that all necessary facts have been proven
         beyond a reasonable doubt. Now, at the same time, you are
         allowed to accept the reasonable and reject the
         unreasonable. You are allowed to do that as jurors.”
      Defense counsel also addressed the standard of proof in his closing
argument, stating that “the government has the burden of proof. They have
to prove Mr. Dempsey guilty beyond a reasonable doubt.”
      The prosecutor and defense counsel stipulated that the jury
instructions would go into the jury room during deliberations. During
deliberations, the jury did not submit any questions to the court or ask to
have any testimony read back by the reporter.
      2. Applicable Law
      “ ‘[I]t is improper for the prosecutor to misstate the law generally
[citation], and particularly to attempt to absolve the prosecution from its
prima facie obligation to overcome reasonable doubt on all elements.’ ”
(People v. Hill (1998) 17 Cal.4th 800, 829, quoting People v. Marshall (1996)
13 Cal.4th 799, 831.) “When attacking the prosecutor’s remarks to the jury,
the defendant must show that, ‘[i]n the context of the whole argument and
the instructions’ [citation], there was a ‘reasonable likelihood the jury
understood or applied the complained-of comments in an improper or
erroneous manner. [Citations.] In conducting this inquiry, we “do not lightly
                                       10
infer” that the jury drew the most damaging rather than the least damaging
meaning from the prosecutor’s statements.’ ” (Centeno, supra, 60 Cal.4th at
p. 667, quoting People v. Frye (1998) 18 Cal.4th 894, 970.) We review a trial
court’s ruling on prosecutorial misconduct for abuse of discretion. (People v.
Alvarez (1996) 14 Cal.4th 155, 213.)
      3. Analysis
      Dempsey takes issue with one sentence at the end of the prosecutor’s
opening statement: “At the end of the case what I’m going to ask you to do is
listen to the evidence and come to a reasonable conclusion and hold the
defendant accountable for what he did to [T.T.].” Dempsey argues that this
comment constituted prosecutorial misconduct under Centeno. We disagree.
      In Centeno, the prosecutor’s closing argument “strongly implied that
the People’s burden was met if its theory was ‘reasonable’ in light of the facts
supporting it.” (Centeno, supra, 60 Cal.4th at p. 671.) She told the jury
“ ‘your decision has to be in the middle. It has to be based on reason. It has
to be a reasonable account. . . . [Y]ou need to look at the entire picture, not
one piece of evidence, not one witness . . . to determine if the case has been
proven beyond a reasonable doubt.’ ” (Ibid.) She continued: “ ‘Is it
reasonable to believe that a shy, scared child who can’t even name the body
parts made up an embarrassing, humiliating sexual abuse, came and
testified to this in a room full of strangers or the defendant abused Jane Doe.
That is what is reasonable, that he abused her.’ ” (Id. at p. 671.) The
prosecutor asserted: “ ‘Is it reasonable to believe that there is an innocent
explanation for a grown man laying on a seven year old? No, that is not
reasonable. . . . Is it reasonable to believe that the defendant is being set-up
in what is really a very unsophisticated conspiracy led by an officer who has




                                       11
never met the defendant or he[’s] good for it? That is what is reasonable.
He’s good for it.’ ” (Id. at pp. 671-672.)
      The court in Centeno concluded that the prosecutor’s statements in
closing argument diluted the People’s burden because they “left the jury with
the impression that so long as her interpretation of the evidence was
reasonable, the People had met their burden.” (Centeno, supra, 60 Cal.4th at
p. 672.) Although the court confirmed it is acceptable for a prosecutor to
argue that the jury should reject unreasonable interpretations of the evidence
and consider only reasonable interpretations, the court explained “it is error
for the prosecutor to suggest that a ‘reasonable’ account of the evidence
satisfies the prosecutor’s burden of proof.” (Ibid.) “Here, the prosecutor did
not simply urge the jury to ‘ “accept the reasonable and reject the
unreasonable” ’ in evaluating the evidence before it. [Citation.] Rather, she
confounded the concept of rejecting unreasonable inferences with the
standard of proof beyond a reasonable doubt. She repeatedly suggested that
the jury could find defendant guilty based on a ‘reasonable’ account of the
evidence.” (Id. at p. 673.)
      Unlike in Centeno, the prosecutor here did not suggest to the jury that
a reasonable account of the evidence would satisfy the prosecution’s burden of
proof. Rather, in his opening statement, the prosecutor merely asked the
jury to “listen to the evidence and come to a reasonable conclusion and hold
the defendant accountable for what he did to [T.T.].” In contrast to Centeno,
the prosecutor did not suggest to the jury that Dempsey was “ ‘good for it’ ”
just because the prosecution’s account of the evidence was reasonable.
(Centeno, supra, 60 Cal.4th at p. 672.) Merely asking the jury to come to
“listen to the evidence and come to a reasonable conclusion” without




                                         12
suggesting that this is enough to satisfy the prosecution’s burden of proof
does not amount to prosecutorial misconduct.
      Especially when considered in the context of the record in its entirety,
we find no reasonable likelihood the jury would have understood the
prosecutor’s comments in an improper or erroneous manner. (Centeno, supra,
60 Cal.4th at p. 667.) The court instructed with CALCRIM No. 220 on
reasonable doubt before the prosecutor’s opening statement, and again at the
end of the evidence, before the prosecutor’s closing argument. The court also
instructed the jury that to the extent an attorney’s comments on the law
conflicted with the court’s instructions, the jury must follow the instructions.
The jury is presumed to have done so. (People v. Shazier (2014) 60 Cal.4th
109, 150.) Moreover, immediately after the prosecutor’s opening statement,
defense counsel clarified to the jury that it had to decide “whether Courtlen
Dempsey participated in this robbery beyond a reasonable doubt. That’s
going to be the standard of proof. Not whether it’s reasonable, but proof
beyond a reasonable doubt.”
      Most critically, the prosecutor himself made clear to the jury in closing
argument that a “reasonable conclusion” was not enough to establish the
prosecution’s burden of proof beyond a reasonable doubt. At the beginning of
his closing argument, the prosecutor emphasized that the “burden of proof is
beyond a reasonable doubt” and encouraged the jury to read and follow the
CALCRIM No. 220 instruction for the standard of proof. He then addressed
the “comment I made in [my] opening statement” and told the jury to
disregard it if he spoke inconsistently with the law, clarifying that “[i]t’s not
sufficient that the jury simply believe a conclusion is reasonable, it must be
convinced that all necessary facts have been proven beyond a reasonable
doubt.”


                                        13
      Based on the record as a whole, it is not reasonably likely that the
prosecutor’s brief comment regarding a “reasonable conclusion” during his
opening statement led the jury to apply an incorrect standard of proof. We
therefore conclude no prosecutorial misconduct occurred.
B. Electronics Search Probation Condition
      Dempsey challenges an electronics search condition of his probation as
unconstitutionally overbroad. We conclude the condition is not facially
overbroad because the nature of Dempsey’s offense means that some
electronics search condition could constitutionally be imposed. We also
conclude Dempsey forfeited his ability to raise an as-applied challenge to the
condition by failing to assert it below. Finally, his claim of ineffective
assistance of counsel for defense counsel’s failure to object to the probation
condition fails.
      1. Additional Facts
      In his probation report, the probation officer recommended that the
court deny probation and sentence Dempsey to five years in prison. The
probation officer explained that he “seriously considered a grant of probation”
given Dempsey’s age and lack of criminal history, but “in considering the
elements of the crime, the severity of the instant offense including the
victim’s injury, along with the defendant’s admitted substance abuse” he
ultimately recommended denying probation “in order to encourage the
defendant to lead a law abiding life and deter him from future offenses as
well as serve as a significant custodial sanction.”
      At the sentencing hearing, the prosecutor also urged the court to
impose a prison sentence of five years. He argued the victim was a 52-year-
old pizza delivery driver who “was brutally assaulted with a blunt object, he
suffered 14 stitches to his head.” According to the prosecutor, Dempsey
“never, not once accepted responsibility or accountability for his actions, and
                                        14
simply put, his actions were cruel.” He further argued that the
circumstances and aggravating factors of Dempsey’s offense “does not deserve
probation, not by a long shot. We cannot allow people to conspire and carjack
pizza delivery drivers and get away with probation, that’s not justice and
that’s what the People are asking is that the Court impose five years
recommended by probation.”
      Defense counsel assured the court that Dempsey had expressed
remorse from the beginning of the case and that he no longer had any contact
with Matthew. He argued Dempsey had served a substantial time in
custody, and if he were released on probation, he planned to move back to
Laughlin, Nevada where his grandmother lived. Dempsey’s daughter was
also in Laughlin, Nevada in foster care with Dempsey’s grandmother.
      The court stated, “there is no mitigating this event, it was horrible, but
what mitigates it is the defendant’s age.” The court noted Dempsey was 18
years old at the time of the crime, had no prior criminal history, and had
already spent almost two years in jail. The court reasoned that Dempsey had
“a lot of time hanging over his head” and “being the father of a child at this
point in time and moving and separating himself from the co-defendant and
his performance in jail, he has paid a pretty good price and he faces paying a
steeper price.” The court indicated that it intended to grant Dempsey formal
probation.
      The court then asked defense counsel if he had received the alternate
recommendation, and defense counsel informed the court that he had not.
Once he received it, there was a pause in the proceedings to allow defense
counsel to review the conditions with Dempsey. The court then asked
Dempsey if he understood the conditions. Dempsey confirmed that he did,
and that he had no questions. The court informed Dempsey that he would be


                                       15
released from custody that day and instructed him to contact the probation
department no later than the following Tuesday. The court warned Dempsey
that “you’ve got this prison hanging over your head. If you haven’t learned
anything in two years in jail, then you’re a hopeless case, but I think you’ve
got more going for you than that.” The court again asked Dempsey if he
understood and accepted the terms and conditions of his probation, which
Dempsey confirmed.
      The court suspended the imposition of a prison sentence and granted
Dempsey three years formal probation. One of the probation conditions
required Dempsey to “[s]ubmit person, vehicle, residence, property, personal
effects, computers, and recordable media, cell phones, electronic devices, to
search at any time with or without a warrant, and with or without reasonable
cause, when required by P.O. or law enforcement officer.”
      2. Applicable Law
      The warrantless search of electronic devices “significantly burdens
privacy interests.” (In re Ricardo P. (2019) 7 Cal.5th 1113, 1123.) “A
probation condition that imposes limitations on a person’s constitutional
rights must closely tailor those limitations to the purpose of the condition to
avoid being invalidated as unconstitutionally overbroad.” (In re Sheena K.
(2007) 40 Cal.4th 875, 890 (Sheena K.).) “ ‘The essential question in an
overbreadth challenge is the closeness of the fit between the legitimate
purpose of the restriction and the burden it imposes on the defendant’s
constitutional rights—bearing in mind, of course, that perfection in such
matters is impossible, and that practical necessity will justify some
infringement.’ ” (People v. Appleton (2016) 245 Cal.App.4th 717, 723.) We
review constitutional challenges to probation conditions de novo. (Ibid.)




                                       16
      “Any challenge to the closeness of fit between the condition and facts
related to [the defendant’s] crime or history is an as-applied constitutional
claim.” (People v. Patton (2019) 41 Cal.App.5th 934, 938 (Patton).) “An as-
applied constitutional challenge [to a probation condition] is forfeited unless
previously raised. [Citation.] . . . However, the forfeiture rule does not
extend to facial constitutional challenges presenting pure questions of law
that can be resolved without referring to the particular sentencing record
developed below. [Citation.] A facial challenge ‘does not require scrutiny of
individual facts and circumstances but instead requires the review of
abstract and generalized legal concepts.’ ” (Id. at p. 946, quoting Sheena K.,
supra, 40 Cal.4th at pp. 885, 889.) Instead, it is a claim “that a condition
cannot have any valid application, without relying on any facts in the
sentencing record.” (Patton, at p. 946.)
      3. Analysis
      To the extent Dempsey raises a facial challenge to the electronics
search condition, it fails on the merits. This court has already rejected a
facial constitutional challenge to a similar condition under similar
circumstances, acknowledging that “there is a relationship between theft of
electronic devices and the imposition of an electronic device search condition.”
(Patton, supra, 41 Cal.App.5th at p. 945.) Because Dempsey’s offense
involved both the theft of a cell phone and the use of a cell phone to commit
the crime (i.e., to summon the pizza delivery person to a dark residential
street), some electronics search condition could be constitutionally imposed.
(Id. at pp. 946-947 [“A probationer whose underlying crime involved stealing
cell phones may constitutionally be subjected to some electronics search
condition”]; see also In re Malik J. (2015) 240 Cal.App.4th 896, 904 [rejecting
an overbroad challenge to an electronics search condition as to a defendant


                                       17
convicted of stealing cell phones, reasoning the condition would allow
probation officers to determine whether devices in the probationer’s
possession were stolen].)
      Dempsey argues that the condition “allows for a far greater
impingement” on Dempsey’s constitutional rights “than is warranted by the
facts of this case.” He urges the condition should be narrowed, for example,
by limiting the condition to searches of his outgoing and incoming text
messages and phone calls. But this amounts to an as-applied constitutional
claim, challenging the closeness of fit between the condition and the facts
related to Dempsey’s offense, which Dempsey appears to acknowledge.
Dempsey forfeited this as-applied claim by failing to raise an objection to the
probation condition before the trial court. (Sheena K., supra, 40 Cal.4th at
p. 889; Patton, supra, 41 Cal.App.5th at p. 947.)
      Dempsey argues this court has discretion to consider his as-applied
claim because it involves fundamental constitutional rights. It is settled,
however, that where challenges to a probation condition “ ‘do not present
“pure questions of law that can be resolved without reference to the
particular sentencing record developed in the trial court” ’ ” “ ‘ “[t]raditional
objection and waiver principles” ’ ” should apply. (Sheena K., supra,
40 Cal.4th at p. 889, quoting People v. Welch (1993) 5 Cal.4th 228, 235-236.)
      Alternatively, Dempsey asserts an ineffective assistance of counsel
claim for defense counsel’s failure to object to the electronics search probation
condition. He argues there was no rational tactical purpose for counsel’s
failure to object to this condition as unconstitutionally overbroad.
      We disagree. To establish ineffective assistance of counsel, a defendant
must show that (1) counsel’s representation fell below an objective standard
of reasonableness under prevailing professional norms, and (2) counsel’s


                                        18
deficient performance was prejudicial, i.e., there is a reasonable probability
that, but for counsel’s failings, the result would have been more favorable to
the defendant. (People v. Scott (1997) 15 Cal.4th 1188, 1211.) It is
“particularly difficult to establish ineffective assistance of counsel on direct
appeal, where we are limited to evaluating the appellate record. If the record
does not shed light on why counsel acted or failed to act in the challenged
manner, we must reject the claim on appeal unless counsel was asked for and
failed to provide a satisfactory explanation, or there simply can be no
satisfactory explanation.” (Id. at p. 1212.)
      On the appellate record alone, we cannot conclude that defense
counsel’s failure to object to the electronics search condition fell below an
objective standard of reasonableness under prevailing professional norms. As
we explain below, even assuming there might have been a legally viable
overbreadth objection, there is a possible rational tactical reason that defense
counsel did not object to the condition.
      The probation officer and the prosecutor both urged the court to deny
probation and issue a five-year prison term. At sentencing, the prosecutor
argued strongly for a five-year prison term, asserting that, “It was a cruel,
selfish act and it does not deserve probation not by a long shot.” However,
the court stated its intention to grant probation. The court then asked
defense counsel if he had received the “alternate recommendation” with
probation conditions. Defense counsel had not received it. The court
provided it to defense counsel to review with Dempsey, and there was a pause
in the proceedings while they did that off the record. Defense counsel then
confirmed that he had gone over all the conditions of probation with
Dempsey, and Dempsey confirmed he understood and accepted the
conditions.


                                        19
         On this record, we cannot rule out the possibility that defense counsel
and/or Dempsey decided not to challenge any of the proposed probation
conditions because they did not want to risk having the court change its mind
and impose a prison term, as the prosecutor and probation officer
recommended. For all we can tell from the appellate record, Dempsey may
even have directed defense counsel not to object to the conditions of probation
during their off-the-record discussion. Thus, there was a possible rational
tactical reason for not objecting to the electronics search condition, and we
cannot find ineffective assistance of counsel based solely on the appellate
record. (People v. Bradford (1997) 14 Cal.4th 1005, 1052 [reviewing court will
find ineffective assistance of counsel “only if the record on appeal
affirmatively discloses that counsel had no rational tactical purpose for his
act or omission”].)
C. Custody Credits and Discretionary Fees and Fines
         Dempsey argues the sentencing minute order and the order granting
formal probation must be corrected to reflect that all discretionary fees and
fines were satisfied by Dempsey’s time in custody because the court stated at
the hearing that “[a]ll the discretionary fines are satisfied by [Dempsey’s]
time in custody.” In response, the People contend that a remand for
resentencing is necessary because the trial court improperly awarded
Dempsey custody credits to which he was not entitled, and Dempsey did not
have any excess custody credits to apply toward fees and fines. We agree
remand is necessary for the court to correct its order granting formal
probation to reflect the appropriate amount of custody credits for time served,
clarify the number of days that the court ordered Dempsey to serve, and
address whether any custody credits remain to satisfy discretionary fees and
fines.


                                         20
      As of January 27, 2021, Dempsey had 734 days of custody credits: 639
days for actual time served, and 95 days pursuant to section 2933.1. At the
sentencing hearing on February 26, 2021, the court stated it was granting
Dempsey formal probation “on the following terms and conditions: You are to
serve 1,277 days in the custody of the sheriff with credit for the 639 actual
days that you served plus 638 days of 4019 PC credits for that total. [¶] All
the discretionary fines are satisfied by [Dempsey’s] time in custody.” (Italics
added.) The order granting formal probation, however, indicates Dempsey’s
commitment order was 365 days, not 1277 days. It also indicates Dempsey
was credited for 639 local days and 638 days under section 4019, for a total of
1,277 days credit for time served. Finally, the order requires Dempsey to pay
$1,415 in fees and fines but indicates that $820 was satisfied by credit for
time served.
      A remand for resentencing is necessary for several reasons. First,
because Dempsey was convicted of a violent felony, his conduct credits under
section 4019 should have been limited to 15 percent of the actual number of
days served (95 days versus the 638 days awarded by the court). (§ 2933.1,
subds. (a) & (c) [limiting presentence conduct credits awarded under section
4019 to no more than 15 percent of the actual period of confinement, for
violent felonies as defined by section 667.5]; § 667.5, subd. (c)(9) [defining
robbery as a violent felony]; id., subd. (c)(17) [defining carjacking as a violent
felony].) Second, the trial court must clarify the discrepancy between the
number of days it ordered Dempsey to serve in its oral declaration during the
sentencing hearing (1,277 days) versus the written order granting formal




                                        21
probation (365 days).3 Finally, after making these corrections, the trial court
must determine whether any credit for time served remains to satisfy fees
and fines, and clarify any amount that Dempsey owes.
                                DISPOSITION
      The judgment is affirmed. The case is remanded for resentencing in
accordance with this opinion.




                                                               BUCHANAN, J.

WE CONCUR:




DATO, Acting P. J.




DO, J.




3     We note that a sentence of 1,277 days imposed as a condition of
probation would be unauthorized. Section 19.2 limits the sentence imposed
as a condition of probation to one year per offense. (People v. Jeffrey (2004)
33 Cal.4th 312, 317; People v. De Casaus (1957) 150 Cal.App.2d 274, 280.)
Here, there were only two offenses: carjacking and robbery.
                                       22